Thornton, J.:
The decision of this cause turns on the constitutionality of an Act of the Legislature, approved April 16th, 1880 (see Amendments to Codes for 1880, p. 62), entitled “ An Act to add five new sections to the Political Code providing for funding and refunding county indebtedness.”
It is contended that this act is in conflict with the provisions of §§ 24 and 25, art. iv, of the Constitution of this State. After careful examination of the sections referred to, we have failed to detect any such conflict. The statute, in our opinion, is general, and not special or local, and although it adds five new sections to the Political Code, it is in itself an independent act. The mischief which § 24, above referred to, was intended to prevent does not appear in this act at all. To hold that it is unconstitutional would be an unwarrantable interference with the powers vested in the Legislature by the Constitution. The rule defining the duties of the judiciary in passing on the constitutionality of an act of the Legislature is well settled in this State: that such an act should not be declared unconstitutional and void, unless the^e is a clear repugnance between the act and the Constitution; and where there is a reasonable doubt whether the act is repugnant to the Constitution, its constitutionality should be affirmed. (Bourland v. Hildreth, 26 Cal. 162 ; Day v. Jones, 31 id. 263 ; Appeal of N. B. & M. R. R. Co. 32 id. 527; Ex parte Shrader, 33 id. 279; Corwin v. Ward, 35 id. 199; Brooks v. Hyde, 37 id. 375; Ex parte Smith, 38 id. 710; S. & V. F. Co. v. City of Stockton, 41 id. 157, and cases there cited.)
There is, in our opinion, no reasonable doubt that it was within the competency of the Legislature to enact the statute above referred to, and therefore the judgment in this cause should be affirmed.
So ordered.
*614Morrison, C. J., Sharpstein, J., Myrick, J., and Eoss, J., concurred.
[McKee, J., being disqualified, took no part in the decision of this case.]